Online gambling in relation to recent ECJ rulings (debate)
The next item is the debate on the oral question to the Commission on online gambling in relation to recent ECJ rulings, by Malcolm Harbour, Andreas Schwab, Evelyne Gebhardt, Cristian Silviu Buşoi and Heide Rühle, on behalf of the Committee on the Internal Market and Consumer Protection - B7-0235/2009).
author. - Mr President, first of all it is a privilege on behalf of the Committee on Internal Market and Consumer Protection to welcome our new Commissioner Michel Barnier for the first time to what I am sure will be many interchanges across the floor of this House, and particularly because he has moved seamlessly from his seat over there to his seat at the front in two days. Commissioner, we are very pleased to have you here.
Secondly, on behalf of the committee, to have the chance essentially to put on record with this question our concern about the developments of online gambling, and indeed the gambling sector overall and some of the many uncertainties that are arising about the whole legislative regime for gambling within the internal market.
I know you will have a considerable in-tray already, Commissioner, but we hope very much that this will be an item that will be close to the top of your in-tray because it is an area which my committee has been very concerned about over the last five years. We have done a number of own-initiative studies and questions about it and indeed the author of our last major report, Mrs Schaldemose, will be speaking later and so we have a sustained interest in this topic.
As you all know, the Member States have also been meeting together regularly at Council level on various reflection groups about how to tackle the issue about the growth of online gambling in relation to our own countries' gambling activities. I think I should make it clear first of all that this question does not in any way presuppose a new liberalisation of gambling markets or indeed not necessarily any new initiative in that direction. But the fact remains as you all know that the intense and growing popularity of online gambling is certainly also putting pressure on many national monopolies and existing schemes that may be state owned or state controlled, which raise very large amounts of revenue but are of concern to Member States.
What we are saying to you is that, in conjunction with this work that has been going on, there have been a number of references to the European Court of Justice; you will be aware of the details, and colleagues may talk about that later. I am not going to go through those, but from our perspective we see that the inconsistencies of some of the approaches to the Court of Justice are not in fact helping but if anything making the situation more complex and opaque than it was before. We also know that your services have issued a number of infringement cases in gambling issues, not all of them online, but many of them also relate to the whole question of freedom of operators to go and establish themselves in other countries.
All of these things now mean that it is absolutely the right time for the Commission to be collating this information, looking at the process of infringement proceedings, examining the issues raised by the Court of Justice judgments and coming out, first of all, with a clear strategy or clarification about where we are going to move forward and starting to deal with some of those inconsistencies.
From a consumer protection point of view, regulators also need to know where they stand about dealing with online gambling. Clearly, it can be regulated and it must be regulated - and, indeed, there are many good instances where online gambling providers are clearly committed to providing the tools and the controls to deal with problems of addictive gambling and so on - and, of course, there are issues about fraud and about problems there which we have also debated extensively in our committee. This is a consumer protection issue as well as being an internal market consistency issue.
Finally, I think we must also respect our citizens and the fact that many of them do want to access online gambling. I do not think there is any intention whatsoever to try and ban that - indeed it would be practically impossible - but there are major inconsistencies there. In some countries, for example, it is apparently illegal to take part in an online gambling contest with a company outside your own country. That cannot be right.
Another inconsistency which has been pointed out by one of my constituents is that if a British citizen accesses the British national lottery online from Spain and wins a prize, it will be illegal for the lottery to pay them in Spain. There are these inconsistencies that we have to tackle for the good of our citizens and the good of consumers.
Commissioner, that is the context of this question. You will hear lots of good contributions and interesting views from my colleagues, but I hope that you will make this one of your top priorities in your new role.
Member of the Commission. - (FR) Mr President, ladies and gentlemen, you can imagine the great pleasure it gives me to return here just 48 hours after the investiture of the College - for which I thank you - and to continue my work with you, Mr Harbour - and I say this in particular to the members of the Committee on the Internal Market and Consumer Protection - in a different manner, and most likely in a different place, but in the same spirit.
I wish to make three points by way of response at this stage, before listening carefully to what you have to say. Let me start with your first question. As you say, the Commission has initiated infringement procedures against a number of Member States in the area of the cross-border provision of sports betting services. The Commission notes that, in four of the nine infringement cases - that is in Denmark, France, Italy and Hungary - amendments to domestic legislation have been proposed in response to the infringement procedures. The Commission will continue to work with all Member States concerned to resolve the problems identified in these infringement procedures. In general, these procedures remain open, but it is for the new Commission to decide how to proceed with these questions.
The second point, Mr Harbour, is the recent ruling of the European Court of Justice in the Portuguese case, where a long-established state monopoly exercises strict control over gambling. According to the analysis carried out by the Commission's legal service, this decision will fundamentally change neither the development nor the assessment of the infringement procedures in this area. Every case has been evaluated according to the evidence presented by each Member State.
Following recent Court rulings, the Commission notes that the Court always requires, in conformity, moreover, with established case law, that any possible restrictions should, firstly, be justified by valid considerations of the public interest and, secondly, should be necessary and proportionate. This includes the need for the restrictions to be appropriate, coherent and systematic.
It does not therefore follow from the Santa Casa case that the Court has given Member States greater leeway to impose restrictions. The Court made very precise reference to the operating methods of the Portuguese monopoly, to its very long history and to the very specific circumstances of that country.
For point three of my first speech, I should like to stress, ladies and gentlemen, that the Commission has not ruled out alternatives to infringement procedures. Mr President, ladies and gentlemen, I want to start a constructive debate on this question with the European Parliament, but also with the Member States and the parties concerned.
I note that there has been no consultation with Member States on this question since the latter chose in 2006 to withdraw gambling from the scope of the Services Directive. I shall therefore be listening to Member States and I have decided to follow closely the proceedings of the Council working group. I know that on the initiative of Mrs Schaldemose, Parliament adopted a report on 10 March, even though a number of Members supported an opposing resolution.
As far as I am concerned, Parliament's work is a good starting point for opening a genuine debate on a potential European solution to this complex issue. We must undertake a closer examination of the reasons why Member States restrict online gambling services. In this context, we must, of course, deal with the social aspects, notably the problems of addiction associated with gaming, and I have decided to do so.
Ladies and gentlemen, the College has scarcely been in office two days, and we have not yet adopted our work programme. Starting from today, I want to carry out this consultation exercise by listening very carefully to everything that each of you has to say. It - I refer here to consultation - is an exercise in relation to which there are, of course, several possibilities. In particular, one such possibility that I am prepared to consider is a green paper on this question.
I should like to thank you again for your interest in this important subject and for the contribution you will be making to the Commission's work that I shall be undertaking.
on behalf of the PPE Group. - (DE) Mr President, Commissioner, first of all, on behalf of the Group of the European People's Party (Christian Democrats), I would like to say how pleased I am that you, Commissioner, have just made it clear that you wish, not only to consider a targeted analysis of the case-law in the Liga Portuguesa case, but also to raise the issue of how the Council working group might respond appropriately to the increase in online gambling. In the context of this oral question, of course, we are concentrating only on online gambling. My understanding of the ruling in the Santa Casa case is that, although the European Court of Justice reminded Member States that the gambling market is totally unlike any other market, Member States were still required to agree on rules which would be uniform throughout the European Union. Up until now, no constructive attempt has been made to do this within the Council, although the Council was, in fact, adamant that it would address the issue itself. That is why the Commission and Parliament have to work together to make progress in this area and to ask critical questions.
Secondly, I would like to add that I am not persuaded by the arguments put forward by Member States as regards ensuring consumer protection in the gambling market. Member States claim that, when it comes to online gambling (and this applies to the Liga Portuguesa and Santa Casa cases, as well), they are capable of implementing the objectives of consumer protection and efficiently tackling any attendant crime on their own, without any European involvement. If you turn this argument on its head, however, the logical conclusion would be that we are in a situation where Europe is much less capable than individual Member States of finding appropriate solutions to the more unfortunate criminal activities which happen on the Internet and other things which take place online. I find that to be a rather odd conclusion and do not believe it to be the case. My view is that we will only be able to find a solution to online gambling if we adopt uniform cross-border regulations which safeguard the interests of Member States based on their partially historical structures, but which, as the Committee Chair has pointed out, also place the interests of consumers at the centre of our efforts.
Mr President, Commissioner, thank you very much for the information you have given us but, to be honest, I am not entirely satisfied. The previous Commission set itself the quite clear objective of liberalising the gambling market. The European Parliament has made it clear, time and again, that this cannot be the right approach, because it was the European Parliament, rather than Member States, that, for example, removed gambling from the scope of the Services Directive. We took the view that it is not just any other service, that we must ensure that we introduce safeguards which will protect our citizens from organised crime and that we require clear rules to that end.
Nonetheless, the European Commission continues to bring Member States before the European Court of Justice, and it is time that the Commission ceased this practice as it keeps losing cases at the Court. You simply have to face this fact. I would, therefore, welcome it, Mr Barnier, if you put what you have just said, that is, that a different approach is needed in this area, into practice because we cannot proceed with things remaining as they are now.
In response to your point, Mr Harbour, I would argue that the rulings of the European Court of Justice have been very consistent and not at all contradictory. In its judgments, the Court has stated, time and again, that Member States have the right to introduce clear rules, so that we can truly verify whether or not citizens are protected against crime, and that Member States are not under any obligation to open this market up. Nor are they under any obligation to allow market operators from other Member States to operate on their territory, as long as they make sure that their controls are strong and effective.
That is what we want to see from the European Commission, that it has finally grasped this and acted accordingly. However, this also means that we have to pay particular attention to online gambling, because the Internet does not recognise any barriers or borders and, of course, because our citizens have access to gambling sites. We need to think about how we can shape controls and rules in this area, so that our citizens are protected.
on behalf of the ALDE Group. - (DE) Mr President, Commissioner, if what you are calling for is further development and harmonisation of the internal market, then we need to have a common set of rules. There are three aspects to online gambling which ought to be considered in this debate. How can we best protect the interests of our citizens and consumers? How can we best prevent fraud and criminal activity? How can we best protect our citizens from harm? The European Parliament resolution of 10 March 2009 on the integrity of online gambling has indicated methods and ways to proceed with regard to this issue. Now, as before, the Group of the Alliance of Liberals and Democrats for Europe endorses the principles concerning the integrity of online gambling contained in Parliament's resolution of 10 March 2009.
In accordance with a ruling of the European Court of Justice, each Member State is free, under certain conditions, to regulate online gambling itself and the resolution of 10 March stresses that emphatically. National rules are better suited to combating match-fixing fraud, although this type of fraud cannot be eliminated entirely, as demonstrated by some recent examples in Germany. It has to be said, though, that gambling markets are much better regulated at national level, according to the tradition and culture of the country concerned. Players are offered better protection against addiction, fraud, money laundering and match-fixing if they can play through major online gambling service providers, who always, by definition, operate across borders. We cannot regulate everything according to the internal market concept and particularly not the prevention of underage gambling or gambling addiction.
Online gambling provides increased opportunities for corrupt practices, such as fraud, match-fixing and illegal betting cartels, as online games can be set up and dismantled very rapidly. Illegal offshore betting operators present a particular problem in this regard, as it is almost impossible for them to be regulated or controlled. Profits from gambling should primarily be used for the benefit of society in order to promote amateur sport, amongst other things. It is best to leave this to the competence of national administrations. Continuous funding, for culture and professional and amateur sport, for example, gives individual Member States some justification for permitting gambling. However, a precondition for that is that the risk of addiction must be highlighted and proactively combated.
As the full impact on consumers of the specific forms of gambling services offered online is not yet known, we need to take urgent action to fill this knowledge gap. It is essential in this context that Member States really do fulfil their tasks. Market surveillance is also key, when it comes to online gambling. If we in the European Parliament can agree that Member States have the right, under the principle of subsidiarity, to regulate their gambling markets according to their own traditions and cultures, we also then have to ensure that this is actually happening, through efficient control and market surveillance.
Mr President, having listened to the two previous speakers, there is not much left for me to say. I would just like to clearly reiterate that our group fully supports Parliament's motion for a resolution, but that we also wish to question the earlier assertion that the rulings of the European Court of Justice have been ambiguous. On the contrary, I think that the ECJ rulings have been very clear indeed. We also very much welcome your saying that you wish to initiate consultations with Member States. Perhaps I should add that a consultation would be better than an infringement procedure. Consultation is the right way to solve this problem, taking into account national particularities and for finding a solution for the consumer.
on behalf of the ECR Group. - Mr President, I speak as a former Minister in the UK responsible for gambling controls, so, when we talk about a Europe of free trade and a Europe that opposes protectionism, a Europe which opens markets and tears down trade barriers, of course I am very much in favour of that. Some of our colleagues, who stand up here and call for a more open Europe, are also the same people who are supporting the maintenance of monopoly structures for the gambling industry.
I might say that monopolies - or they might say I should say - that monopolies are better at controlling and treating the problem of gambling which has been discussed this morning. That is very interesting, because a lot of the data certainly does not support that argument. The arguments for protectionism and monopolies in the gambling sector are self-serving; more control and then more money for national governments. This is not the open Europe or the transparent Europe that I want. It is the Europe which says, 'do as I say, not as I do'. There is no reason why private gambling providers operating under high levels of regulated protection in one EU Member State should not be allowed to operate in others. There is no reason why a tightly regulated but open market will not provide an equivalent, if not a higher, level of protection to citizens as any tightly controlled state monopoly.
As we wait for that, the European Court of Justice's verdicts continue to roll out. They must be getting a bit sick of the issue in Luxembourg - or, speaking as a lawyer, perhaps they are not quite so sick of it - but above the deafening silence that has come from the Commission so far, it does seem to me that it is now time for action. The degree of legal uncertainty must be ended.
Can I just say that I think it is important for Parliament to signal its renewed willingness to tackle the issue and to send a strong signal to the Council and Commission that we should not hide away from this. With a new Commission we do hope for new impetus. I have great faith in you, Commissioner Barnier. I hope that you will note the advice that you receive and begin to work out a strategy to ensure that online gambling can become a legitimate part of the internal market with, of course, appropriate regulations in place.
on behalf of the GUE/NGL Group. - (NL) 'Gokken is dokken' (to gamble is to cough up) is a well-known saying in the Netherlands. It means that gamblers usually lose. In addition, gambling is addictive. For young people, in particular, it constitutes a real threat.
If anyone has a romantic notion of gambling, then I have to disappoint them. Essentially, it is a billion-euro business that is all too often associated with criminal activities. Therefore, legislation is in force in the Netherlands to combat gambling in easily accessible facilities frequented by large numbers of young people. However, online gambling - often cross-border in nature - has made it all the more accessible once again.
In this specific case, therefore, rather than relying on the free market, we must not just allow Member States to take restrictive measures but actually encourage them to do so. In my opinion, the oral question that prompted this debate still relies rather too heavily on market forces. In particular, I am not convinced that it is possible to speak of 'responsible' gambling on the Internet. In my opinion, online gambling should be curbed as much as possible.
The European Court of Justice has recognised that Member States must have scope for taking action, and so I appeal to the Commission not to attempt to lower the level of protection by means of European legislative proposals, but rather to encourage Member States to issue rules affording high levels of protection. I also call on the Commission to desist from referring Member States to the Court, as Mrs Gebhardt said, but rather to encourage dialogue on the best possible protection.
on behalf of the EFD Group. - (SK) As regards the issue of online gambling, I would like to mention two areas in which I see several unresolved problems. We are striving to ensure that communications between people are as open as possible. That also implies open access to the Internet for children and young people.
In Point 16 of its resolution of 10 March 2009, the European Parliament states that it is parents who bear the responsibility for protecting underage children from online gambling. Ladies and gentlemen, I ask you, what kind of nonsense is this? Who creates the legislative framework, who creates the rules for such businesses? Is it parents or someone else? We are the ones that are responsible for this kind of business, we create the legislative framework and we create the laws, so it is governments and parliaments that are responsible for protecting children from gambling.
At a time when pornography and gambling come into our homes in 3D format, parents have no hope of protecting their children from these influences or of protecting them from being drawn into such activities. I therefore think that it is a fundamental duty of the Commission and of the European Parliament to create a legal framework and not to support those who run such businesses through their inaction. Rather, they should be supporting those that elected them and to whom they are accountable.
Another problem I would like to mention is that of controlling the flow of money. In various countries money from gambling and that kind of activity is given to support sport, culture and education. If we are to lose money flows from individual countries to the Bahamas and tax havens then I would like to ask whether some of this money could be brought back to support sport in the various countries. Because if we operate and play games of chance via the internet then the profits are created elsewhere and not in the countries the players come from. This issue also remains unresolved and inadequately supervised, and in my opinion there is a real need for the European Commission to wake up and start working on framework rules for this kind of activity. We have to create the necessary conditions so that, on the one hand, we do not put the health and education of children at risk and, at the same time, we do not miss out on the financial resources that go into gambling.
- (CS) The development of online gambling makes it possible to circumvent Member State laws and to launder money with almost no control at all. For the internal market there is a question mark over the monopoly position of the gambling companies and another question mark over the murky financing of professional sport, precisely on account of its links to gambling. It increases the risk of addiction, especially for young people.
The European Court of Justice, in view of the public interest, acknowledged the right of governments to ban or to restrict online gambling. Although online gambling has no borders, its regulation differs in every Member State in terms of levels of taxation, accessibility, checks and the level of legal responsibility of operators. It is not enough, moreover, to monitor the quality of the official gambling and lottery companies - movement of money must also be monitored.
Effective controls are no longer possible without an agreement on common rules for all 27 Member States. We therefore asked the Commission last year to propose a framework European regulation for online gambling. I firmly believe that there should also be a ban on advertisements for online gambling which target young people. Exposing children to the influence of advertisements for online gambling is the same as exposing them to unlimited supplies of alcohol, cigarettes, drugs or other addictive substances.
The Czech Republic is unfortunately the furthest behind in the Union in terms of regulations. Not only does it not restrict advertising of this kind, but it also fails to rule out the combination of gambling houses and pawn shops in the vicinity of schools. I expect that this report will give the Commission fresh impetus to negotiate the measures essential for harmonising the regulation of online gambling with regard to the public interest of EU countries.
(DA) Mr President, welcome to Parliament Mr Barnier and good luck with your job.
I am actually very pleased to be standing here today debating online gambling with you, because during your hearing in Parliament you placed particular emphasis on your view that the internal market should be there for the citizens and not the other way round. Here we have a good opportunity to demonstrate this in practice.
Let me start by saying that I support the initiatives that you mentioned. They were a little vague, but it sounds sensible to draw up a Green Paper, to get lots of studies going, to gather data and find out about this area in a way that provides us with an overview of how things stand at European level.
However, I would also like to remind you of the political realities. Whilst it is true that there was also a minority opinion when my report was adopted in March, the clear majority in Parliament supported my report, just as there is a very great deal of support in Council for clarification - but at the same time we must ensure that it is up to the Member States to define how they wish to regulate the whole area of gambling. What we need in the area of online gambling is, of course, to find out how we can protect our citizens, investigate the social costs of gambling, and so on.
I would have liked to have heard a somewhat clearer answer, however. You have only just taken up your post and are still new, but I would like a slightly clearer answer as to whether your line will be to drop the cases concerning treaty infringements and to enter into a much more constructive dialogue with Parliament and the Council so that we can establish how to deal with this. I therefore suggest you stop letting the European Court of Justice decide the cases; let us take political decisions concerning these. Is that the line you want to take or not? That is what I would have liked to have a very clear answer on.
(GA) Mr President, I welcome this timely debate on online gambling and in particular, on the problems relating to underage gambling and vulnerable consumers. It is in the interest of both the public and of consumers that leadership and clear and definite direction be shown when tackling this issue.
I raised the issue of gambling with the Commission at the beginning of last November, and the reply I received stated that the Commission supports the Safer Internet Programme, information centres and helplines in the Member States. These provide information to parents about the dangers children could encounter on line - including online gambling.
As it is, however, online gambling is a hidden problem and it is a problem that is growing.
With online gambling as opposed to conventional gambling, there is a clear problem of a lack of physical supervision. There is no responsible or immediate management present to ensure that the gambler is of age and acting legally. The security checks and safety procedures on online gambling sites can be overcome; borrowed or stolen credit cards can be used by minors and identities can be faked. For vulnerable consumers gambling on the Internet is usually conducted in isolated settings and experts in this area point to the increased problem of acting on impulse and the potential for unchecked and reckless gambling and because, with under-age gamblers, the traditional safeguards of conventional gambling are not present.
With online gambling it is more difficult to determine a problem gambler as it takes time, responsibility and resources to identify who is playing, who is paying and who has a problem. Clear direction is needed at all levels in order to tackle this issue so that definitive steps can be taken to tackle the problem of under-age gamblers and to ensure the interests of the most vulnerable consumers are protected.
(NL) Mr President, there are approximately 120 000 gambling addicts in the Netherlands, which represents nearly 1% of our population. Gambling addiction leads to serious social problems, such as broken homes, money problems and crime. Therefore, Member States should make every effort to combat gambling and the associated problems with maximum force.
Mr President, what is striking is that some Member States have a completely legal gambling market. In addition, the gambling industry would have us believe that the gambling market is a normal sector of the internal market and thus need not be subject to restrictions. This beggars belief. Member States should not be facilitating any markets that promote social misery.
Unfortunately, many people cannot resist the lure of gambling. For this reason, the Dutch government has decided to take ownership of the gambling market and allow only a State monopoly on gambling. Although I would prefer not to see casinos going up anywhere in the European Union, I still consider this the least bad solution.
Mr President, the European Parliament must issue a very strong call to those Member States in which gambling is permitted to strongly discourage that market wherever possible.
(EL) Mr President, the question indirectly calls for new Community legislation. However, given that even the European Court of Justice has laid down the limits and preconditions under which the Member States, through their national legislation, can stipulate how online gambling is to be regulated, there is no need to call for European legislation.
Furthermore, the Court ruled in the Schindler case that gambling has certain moral, religious and cultural overtones, harbours a high risk of crime or fraud and may have harmful consequences on the individual and on society. That is the most important point.
It is precisely on these grounds of public interest that this sector should remain under the control of the Member States, which know more about its peculiarities and how to handle them. Moreover, this is endorsed both by the study prepared for the Commission by the Swiss Institute of Comparative Law and in the 2009 report by Mr Schaldemose adopted by Parliament.
This report concludes that an approach solely within the framework of the internal market is not appropriate in this highly sensitive sector and calls on the Commission to pay particular attention to the views of the European Court of Justice on this matter.
(IT) Mr President, ladies and gentlemen, I would like to start with the European Court of Justice ruling, because the possibility for a Member State to prohibit private operators from offering online gambling services highlights the need to standardise a market that is highly profitable, but just as highly risky, for consumers.
Therefore, in the absence of any European harmonisation of gambling activities, each country is free to choose its own level of protection. It is often impossible to identify where the application of such a restriction begins and ends. In fact, while the Commission has launched a series of infringement proceedings against some countries - which I would point out also include Italy - for having violated the principle of the free movement of services, the European Court has, on the contrary, upheld Portugal's restrictive decision.
In this context, the European institutions have the fundamental task of guiding the gambling sector through a regulatory process that is fully harmonised among the Member States at EU level. It is necessary, therefore, to go beyond individual economic interests and to ensure a significant level of protection of consumers, and in particular of children, who are the main victims of crime and fraud in such cases.
- (PT) Mr President, ladies and gentlemen, we are in the midst of a conflict between two policies that are dear to the European Union: the protection of consumers and public order on the one hand, and the freedom of movement and provision of services on the other.
According to the case-law of the Court of Justice on this matter, the Member States should maintain their autonomy and legitimacy in regulating the activity of providers of online gambling and gambling games. This is a sensitive area that impacts upon societal values regarding deviant behaviour related to gambling and also upon national traditions of directing the sums received from this market towards the financing of social works.
Over the last few years, the case-law from Luxembourg has formulated a coherent and consistent line of judicial thinking that should lead the European institutions and the Commission, in particular, to adopt a more explicit position. This involves the creation of a regulatory framework, which takes account of the universal concerns of all the Member States in terms of the prevention of cross-border organised crime, which uses these types of games as a way of expanding, as well as in terms of providing proper protection to consumers who are vulnerable to this type of online gambling.
Commissioner Barnier, we look forward to the new Commission, which is now taking office, dealing with this matter as a priority on its agenda.
- (CS) Ladies and gentlemen, as we all know, gambling has traditionally been strictly regulated in most countries of the EU. The situation has, of course, changed since the Internet became the largest gambling den in the world. It is a fact that technical developments related to gambling operations have progressed very rapidly throughout the world and the relevant legal arrangements are in the meantime incapable of providing a sufficient response.
Cases related to online gambling are frequently referred to the European Court of Justice, which clearly shows that the interpretation and application of Community laws in the area of gambling are ambiguous. Internet gambling is, moreover, viewed as a 'grey area' of law.
In my opinion, we must respect the fact that every state has issued gambling licences within its own jurisdiction. At the same time we agree at a general level that national legislation must not overstep EU principles on business and the provision of services within the EU framework. However, this means paradoxically that Czech law, for example, does not have to allow Czech firms to obtain a licence to operate online gambling but the Czech Republic cannot prohibit foreign gambling firms from operating on its territory. We cannot accept such a situation, never mind the social, health and safety risks associated with online gambling, or the related tax issues.
(FI) Mr President, as you well remember, Commissioner Barnier, the European Parliament was being consistent in its policy when it opposed the inclusion of gambling games in the Services Directive, as gambling games are not services as such: they are associated with the risk of addiction and the social costs that go with it.
The integrity of sport is also something that the European Parliament thinks is worth protecting, especially now that, with the Treaty of Lisbon, we have the competence to attend to this issue. The more unregulated gambling is, the more sport just becomes a means of accumulating profits and the more it becomes prone, for example, to criminal activity in the form of money laundering.
The Commission needs to propose a solution that takes account of Parliament's consistent policy of keeping gambling within the competence of the Member States, on account of its special nature. At least a dozen cases have come before the Court of Justice of the European Union, the latest being the Liga Portuguesa case. Nevertheless, it is not right that these cases should only make progress in the form of court decisions or as a result of infringement proceedings. We need to have a policy decision on these matters, but one that does not result in harmonisation, because the Member States are responsible for the social costs and other adverse consequences of gambling anyway.
There needs to be a logical and comprehensive policy on gambling, because online gambling is merely a facility, and in itself it does not mean that any policy on gambling will be a crossborder policy. The increase in online gambling is not a force of nature that advances inexorably. There are a lot of products that online shops cannot sell across borders, so the online gambling companies should also respect the law in the various Member States.
Commissioner, I would like to encourage you to produce a green paper on gambling. That would certainly also provide us with the means to fight against online gambling services coming from outside Europe and the problems caused by gambling.
Mr President, I would like to thank the previous speakers for their contributions and my colleague, Christel Schaldemose, for her work on this subject.
As previous speakers have said, gambling is not like any normal service. The negative consequences of gambling cannot be more highly emphasised, as many colleagues have said this morning. There are two internationally recognised scales which can measure problem gambling. One is called the Diagnostic Statistical Severity Index and the other, the Canadian Problem Gambling Severity Index. This was used in the UK and it is estimated that, in the UK alone - and a Dutch colleague said one per cent of their population is affected - it is something along the lines of 236 000 to 284 000 adults who have a gambling problem.
What would this number be across the European Union? When you think about it, if this green paper is coming forward, I would like to see the Commission getting some proper statistics - a study in fact on the effects of gambling and online gambling on EU citizens. I think this would be a very useful piece of information to inform our debate and to have at our fingertips.
Regarding the point about the ECJ rulings, when you look at the words, 'in order to prevent operations of games of chance via the Internet for fraudulent or criminal purposes' and the prevalence of cartels in the single market, highlighted by the competition report, we need to ensure that online gambling companies do not use registering in a different country from the one in which they operate as a front for hiding illegal practices.
I look forward to hearing further from Commissioner Barnier. I wish you the best of luck, Commissioner, in your new role.
Mr President, I want to add my congratulations to Commissioner Barnier. Commissioner, this is not the easiest topic to start off in your career in the Commission but I dare say that your predecessor, Mr McCreevy, would not mind me saying that he enjoyed the odd flutter. He enjoyed race-going and obviously was a man to place a bet.
Clearly there are two schools of thought on this issue. However, Parliament's view is quite clear from its resolution of 10 March 2009, and I think it is worth quoting three lines from that resolution, which states that 'Member States have an interest and right to regulate and control their gambling markets'. It also very clearly states that 'online gambling operators must comply with the legislation of Member States in which they provide their service', and that 'a pure internal market approach is not appropriate in this highly sensitive area'.
The problem for us as legislators, and for Member States, is that the market is way ahead of us: developments in this area have overtaken existing legislation and will continue to do so. Whether we like it or not, people enjoy gambling. Personally I would rather buy shoes, but others do other things for their kicks.
I absolutely concur with those who have very clearly spoken about the problems of gambling, whether online or otherwise. There are huge social issues involved where people who have an addiction go beyond what they should do. But remember also that Member States promote lotteries, and perhaps that is a legalised form of promoting a possible addiction.
So there is no clarity on this issue but, once again, the problem for the European Parliament, for the EU in general, is that there is no consistency across Member States, and yet our citizens are accessing services outside their own country, and they want to do that.
The green paper would be most welcome: it is a big challenge for you to pull together the information on this issue. I think the problem is that there is a huge gap in information and knowledge, and it is up to the Commission to come forward with something to deal with that issue.
(FI) Mr President, Commissioner, it is said that politics is a game, sometimes even a game of chance, but gambling is not actually a business or service as such. It is associated with a vast number of social ills that attract criminal activity.
Gambling addiction will all too often and too easily put an individual in a financial predicament, which can also result in very serious mental health problems. Echoing the message in my colleague, Mrs Stihler's speech, I would like to mention that in 2008 there were an estimated 40 000 people in Finland with a gambling problem. If there were the same number of people proportionately at EU level, it would mean that there would now be more than 35 million in Europe with a gambling problem, and that is a huge figure. I therefore think that Member States must in future have the right to decide themselves how they organise gambling in order to minimise any potential psychological and financial damage. We need strict rules, regulation of the market and public agency monitoring.
I would finally like to stress how important it is for us to consider the protection of those consumers who are especially vulnerable and the dangers of gambling addiction and compulsive behaviour, and to make a real effort to fight against organised crime, which tries to profit by it.
(IT) Madam President, ladies and gentlemen, congratulations, Commissioner, and welcome.
Everyone has seen how the online gambling market has boomed over the last few years, capturing economic and media attention. This is a phenomenon that involves new social groups and that is characterised by poly-consumption. Technology makes it easier to access and enables an increasing number of consumers - often young people, who are generally more familiar with computers and the Internet - to become involved.
The dream of changing one's life through gambling often has disastrous consequences, and many families are dragged into a negative situation from which there is often no means of escape. Moreover, there can be no underestimating the serious harm caused by the lack of social contact and interaction of online gamblers. The loneliness and the basic invisibility of gamblers characterise a generally unacceptable addiction. Gambling is a vice that appears still today to be largely hidden.
In my previous role as the chief executive of a public health authority, I opened a specialist department for pathological gambling. The proposed intervention model has proven successful because the treatment combines the therapy aspect with that of prevention, research and rehabilitation.
We need to intervene by adopting a common position and ensure that all addictions are subject to a robust form of governance. This has not been the case: I am referring to drug abuse, alcohol abuse, tobacco abuse, food and Internet addictions.
I regret that the question put by myself and a further 42 MEPs has not yet been referred to Parliament in plenary because of opposition from the left. I therefore wonder how much interest the Commission really takes in those who have a proven problem with drug addiction or another proven addiction, and how important a role the fight against drug trafficking plays in the Commission's programme.
(EL) Madam President, the reason why we feel secure in Europe, the reason why Europe has been going for so long is, I think, because it has always respected national sensitivities. The perpetual dilemma which arises, as to whether Europe or the Member States have the first and last word, is a major issue and a perfect example is gambling, especially online gambling. The Internet is an exciting place, but it also harbours dangers which are very difficult to control. At the same time, the principle of competitiveness, which is the pillar of the internal market, cannot ignore primary issues of respect for national public interests. I think that what is needed in this balance is clearly set out in both judgments by the Court which, on the one hand, understands and defends the concept of public interest, as safeguarded by national traditions and, on the other hand, formulates objections to disproportionate measures which ultimately work at the expense of the citizen.
Knowing the consultations being carried out at present in the Council, we are waiting to hear how the Commission will work to safeguard national autonomy of action and create an effective basis for cooperation, so that the question of habit and the question of fraud can be combated. To close, may I congratulate you Commissioner and say that I believe everything you have said in this Chamber. Hearing you say that you differ on the letter at the moment but not in spirit is something that I shall wait to see in practice. Good luck.
(DE) Madam President, Commissioner, ladies and gentlemen, first of all, welcome, Commissioner. It is nice to see you here and to see you sitting in that particular seat. What we are de facto dealing with in this area is, amongst other things, the implementation of the social market economy regulatory framework.
We are in a state of tension. On the one hand, we need to go further down the market road, as we have to implement the principles of the internal market. On the other hand, we cannot abandon our sense of responsibility. It is for this reason that we have to set certain limitations on the gambling market. We must accept our responsibility. We cannot allow everyone to do whatever they please in the gambling market, any more than we can in the financial market, and then have society picking up the tab. What we are dealing with are questions of education, money laundering, criminality and freedom in gambling. We have to look at these things together.
Nor do we have any clear definitions, either. We are all talking about gambling, but there are many different types of gambling, and there are different definitions. I, therefore, welcome the announcement of the green paper, because it will enable us to approach the definition issue, the problems and the variety of individual national customs at the same time.
A pure internal market approach will not get us anywhere with these issues. However, we should not use one approach to the exclusion of the other. We need a regulatory framework at EU level, so that we do not end up discussing this every year. The Member States and the various operators are all involved. Working together, we should not undermine the law of the Member States, but ensure legal certainty in the European market.
(IT) Madam President, Commissioner, ladies and gentlemen, we are aware of the differences that exist between the various regulatory frameworks of the individual countries, and we also know that various interpretations of European and national case law are currently leading to a large number of infringements and disputes within the Member States.
The lack of a European Union policy is no longer sustainable in the light of the challenges posed by the cross-border nature of online gambling services. Moreover, the rapid spread of the Internet and of electronic trade in recent years has given rise to an increase in the supply of online games and to the consequent emergence of cross-border issues, which remain unresolved.
For this reason, I am convinced that the European institutions should rise to the common challenges, such as the protection of consumers - and more specifically of children - and the prevention of crime and fraud, but also to the challenges concerning the fight against the illegal and unauthorised supply of services, which the national governments alone cannot cope with.
The Commission must therefore respond to Parliament's requests and strive to obtain a European regulatory framework. It must do so by showing the necessary determination. Commissioner, your good will is not in question, and that is why I say to you that the consultation is a good idea and that the green paper is also a good idea, provided that it is used to identify the correct legislative framework and is not just an end in itself. The old Commission very often drafted too many green papers and white papers without any decisions being taken. However, I believe that you realise, Commissioner, that we need decisions and not just words.
Madam President, looking at the positions that the European Court of Justice, the Council, the Commission and Parliament have taken so far on gambling and betting, I would draw the following conclusions. Practically all Member States and Parliament reject the application of the country-of-origin and mutual-recognition principles in this particular and sensitive area. The Court accepts that, as it explicitly expressed once again in its judgment last September. For the Commission this judgment means that it loses one of the key arguments that it has used in all infringement cases.
Member States are free to set their own policy objectives on betting and gambling and define in detail the level of protection they deem appropriate for their citizens. The Council and Parliament have been working hand in hand for years. In 2006 and 2007 they both agreed on the exclusion of gambling and betting from the Services Directive and the Audiovisual Media Services Directive.
The Schaldemose report last year built on the work Council had done under the French Presidency and the same line has continued also under the Swedish and the Spanish Presidency. In the Schaldemose report I was responsible for the EPP line and I share her view.
Commissioner, I would like to ask you this: do you share the view that the Commission should finally start helping the Member States in their fight against all illegal - in other words unauthorised - gambling offers, rather than consume time on questions that have been answered already? If so, how will it be tackled?
(PL) Madam President, there is no doubt that the market in online gambling in Europe is developing very dynamically. Indeed, over 40% of the world gambling market focuses on Europe, generating growing profits. Over the last four years, these incomes have almost doubled: from EUR 6.5 billion to EUR 11 billion. These statistics allow us to say that this phenomenon is going to continue to spread, both at the supra-national and cross-border levels. Development of the services and Internet market and changes in consumer attitudes require a reaction on the part of the European Union. The lack of Community regulation of online gambling is only one example where the institutions are not only failing to keep up with social changes, but are also failing to react to the needs of the changing common European market. The dynamically developing gambling market, which is based on cross-border contacts and transactions, needs common and clear regulations, in order to minimise the risk associated with fraud, money laundering, match-fixing and addiction. Clear and transparent principles should be the basis of operation of the single market, and we should, above all, protect European consumers from these threats.
We should inform consumers of the possible negative consequences of online gambling. Young people, as we said in the resolution in March, are not mature enough to differentiate concepts such as luck, chance and the probability of winning. We need to identify the risk of gambling addictions developing in young people. Increasingly often the Commission is not managing to keep pace, and not only in this matter, with the exceptionally rapid development of the Internet and various kinds of online activity. Is one of the reasons for this not the fact that the Commission is composed entirely of people who grew up at a time when this electronic world of online entrepreneurship was only the subject of futuristic novels?
The Commission must initiate work on a thorough report analysing everything related to the problem of honesty in gambling and all the legal and social consequences associated with this. What is needed is a clearly defined European code of practice, which sets the highest standards and will be able to distinguish between what is honest, sporting competition in games and dirty gambling.
(RO) The regulation of the gambling market in the European Union is a delicate issue, regardless of whether we are talking about conventional or online gambling. The online gambling sector has expanded in recent years and is now an area where huge profits are made. There are those who speak out in favour of banning gambling, while others believe that this ban would result in an increase in these activities without any kind of regulation in force.
Both the European Union and Member States share common objectives in their efforts to improve the regulation of gambling activities. They want to protect minors, find a solution to the problems of addiction, introduce suitable supervisory measures regarding transparency and rules on advertising, not to mention prevent addiction and excessive online gambling.
With a lack of any harmonised legislation in this area, Member States are free to set their own policy objectives in this area and define the required level of protection. Although the aims seem to be the same, resolving the issue of regulation in this area is far from easy. However, we cannot deny the reality of the situation - gambling is an important economic activity which does not entirely comply with the rules of the internal market. With no restrictions provided by any technical barriers, these activities can be accessed across borders and generate profits amounting to billions of euros.
The rulings of the European Court of Justice do not bring any closer the positions of those with differing views on the right way to enforce regulation. The Commission continues to face a paradoxical reality between Member States' jurisdiction to regulate this area and the complaints lodged by gambling providers against the restrictions imposed nationally.
I am not an advocate of online gambling. I would say more that I am against this activity. However, I feel that we need to start with the reality that these games exist. This is why we have to draw up harmonised legislation which will not only regulate the activities of economic operators, but, most importantly, will also provide measures to support consumers. We must ensure that online gambling is handled in a responsible manner. We must protect minors and those who are vulnerable. We must also prevent addiction and avoid organised crime.
(HU) First, a warm welcome to Commissioner Barnier, and I would like to wish him all the best in his efforts. Ladies and gentlemen, please allow me to sum up what I would like to say in three main points.
First of all, in this age, when experts say that our world is dominated by mass media and the Internet, one cannot really discuss gambling and especially online gambling ignoring the relevant social, cultural, healthcare and mental effects involved. It is also clear, as indicated by the decision adopted by Parliament a year ago, that online gambling has obvious harmful effects on society. It is sufficient to mention the effects related to the development of addictions, organised crime and money laundering. We should not forget about the toxic effects of sports betting either, as even now Europe is affected by a terrible match-fixing scandal, unfortunately associated with this issue.
Secondly, in my view we have got the wrong end of the stick if we think that the regulation of online gambling is a free market issue. This is primarily a consumer protection issue. In my opinion, regulation should focus on consumer protection issues.
Last but not least, allow me to make two proposals. A common regulation is required at European level, a regulation based on consumer protection and focused on prevention, to prevent the development of addiction, the association of online gambling with organised crime, and the match-fixing scandals jeopardising fair play. Last but not least, there is a need for the European Union to initiate a regulation which reaches across and beyond the borders of the European Union, as online gambling is a global issue, and I believe it is an issue which we must also address.
Madam President, like so many areas of activity, gambling has benefited from advanced technology. There are upsides and downsides. The upside is that it facilitates the punter and it makes it easier to get and to place a bet. It is a huge revenue earner for the Member States and we have digressed into huge areas. It used to be just racing and sports, but now we have got a huge number of other areas, for example political predictions. As we say in Ireland, you could bet on two flies going up a wall. So we have a huge advance in terms of the areas covered by gambling.
The downside is that we have fraud, match-fixing, social and domestic chaos, gambling addiction etc. It has been estimated that, in the UK alone - as Gamblers Anonymous say - there is something in the region of 600 000 people who are addicted to gambling and who are members of Gamblers Anonymous. We have the same problem in Ireland and it is a common problem throughout the EU.
I think we have got to look at the ECJ ruling in terms of saying that it is up to each Member State to fix its own rules and regulations. We need a common policy because gambling transgresses borders. It goes right across the entire European Union. I think we have got to revert to the excellent recommendations made on 10 March 2009, which are worth looking at again. For example, Members call on the Member States to cooperate closely in order to solve social and public order problems arising from cross-border online gambling. Secondly, we need to protect consumers against fraud and there should be a common position to do this. Thirdly, there needs to be a common regulation in relation to advertising promotion and the provisions of online gambling. Last, but by no means least, in relation to credit we should have a maximum amount of credit and, certainly from the point of view of age, there should be a definite age restriction.
Mr Panzeri said earlier - and he is right - that we talk a lot here about resolutions and recommendations and they are all very commendable but, at the end of the day, what we need to do is to translate them into action. Otherwise, they are mere aspirations. So we are talking about action and we are talking about the timetable. That is the reason why I am looking forward to the Commission's reply.
(LT) Probably no one would argue with the fact that gambling, like other forms of addiction, causes serious social problems that affect not only the gambler, but the whole of society. It is a complex problem.
With the rapid spread of internet access in our globalised world there has been a significant rise in a new form of addiction, an addiction to online gambling. In the fourteen years since 1996 the gambling market has grown dramatically. Just as the market grows, so too do the general revenues from gambling in the world. Until we establish a common European Union system for the regulation of online gambling, the only people happy to see these figures will be the representatives of the online gambling business.
The European Court of Justice has said that gambling services can take advantage of freedom of movement and that the Member States should regulate these themselves, taking into account their values and traditions. Lithuania, for example, is still one of those countries of the European Union in which online gambling is banned. However, the free movement of services ensures the opportunity to gamble, to have free access to online gambling and even if we ban gambling in the whole of the European Union, we still will not be protected from gambling registered in other parts of the world. Therefore, it is necessary to establish a common European Union system for the regulation of online gambling, taking into account the protection of risk groups, with particular attention to the protection of minors and control of transactions.
On the subject of minors, it is not just gambling with money that they become addicted to, but often games which are aggressive in character and have aggressive content and this is also a great problem.
This situation is almost identical to the question of CO2 emissions that we have debated so often. The Internet has no borders, so if we have different online gambling rules and provisions, it will be like the climate change problem; much talk and, sadly, few results.
(PL) Madam President, I would like to put a question to the Commission in the context of the questions asked by my colleague, Mr Nitras, who is unable to be present, today, due to problems he has encountered in getting to Strasbourg. Firstly, I would like to ask the Commission if it could comment on recent legislative changes in Member States in the context of joint rulings of the European Court of Justice. Secondly, does the Commission still envisage taking legal measures to introduce common frameworks which could regulate transactions associated with online games of chance, having regard principally to consumer protection and the fight against gambling addiction, and also to the growing presence of organised crime in a system which is not properly verified and controlled?
In relation to this, does the Commission agree that, despite the common EU regulations in force today, Member States are still not able to moderate the gambling of their citizens, in spite of the use of bans, for example? In this area it seems that legal regulations are not adapted to the current situation and the developing Internet service market. In relation to this, my question is as follows: what measures does the European Commission intend to take in this area to set down, perhaps, common legal frameworks, which would be the same for all Member States?
(NL) I should like to congratulate Commissioner Barnier on his appointment as Member of the Commission, and also to warmly welcome him here, as there is a great deal on the agenda.
The Services Directive, or 'Bolkestein Directive', which was discussed here, expressly excluded gambling. I find this regrettable, as it means we did not dare to recognise that it constitutes a problem for consumers, and I think this was instigated by governments who were only too willing to continue to see it as a monopoly for Member States. The result has been a legislative hotchpotch that is currently leading to a great deal of legal uncertainty. This is regrettable, and behind it is a lack of the courage, including on our part, to look into problems. After all, having a problem but not looking into it is like burying your head in the sand as ostriches do. Yet these are real problems, as the organisations providing gambling services are constantly on the lookout for new openings.
Our current legislation is based on physical borders, but we reached the age of virtual borders long ago. In my opinion, therefore, we must ensure a European approach to online gambling, introduce clearer legislation, involve the providers in this, and ensure that consumers are protected and organised crime precluded. This also means, however, that we must dare to let go of the situation where governments retain a monopoly on the basis of the European Court of Justice (ECJ) ruling that 'monopolies are permitted as long as you conduct a restrictive policy'; this is getting completely out of hand.
The ECJ also states this regularly, and I believe we must have the courage to take hard-law measures that eliminate the excrescences and the abuse of gambling; not only for the benefit of our citizens but also in order to preclude organised crime. I hope this proves successful, Commissioner Barnier: you have a huge task ahead of you and I wish you the very best of luck.
Perhaps - and this is my final comment, Madam President - it is already quite something for you to hearten Parliament by actually looking closer into the implementation of the Services Directive; after all, I have heard many positive reports in this regard.
(DE) Madam President, in case C-42/07, the European Court of Justice examined whether Portugal had infringed EU law by prohibiting online gambling. Portugal had banned companies from providing games of chance on the Internet. The companies affected by this ban, such as BWin and Liga Portuguesa de Futebol Profissional, went to court and fought their cases all the way up to the ECJ. The main argument was that, in so doing, Portugal had infringed the freedom to provide services and that, ultimately, any entrepreneur should be allowed to provide services across borders. In addition, every EU citizen should be free to receive services, which is a passive form of freedom.
In terms of its content, however, the freedom to provide services also includes a prohibition on discrimination, which means that the State is not allowed to put foreign service providers in a less favourable position than domestic ones. On the other hand, the freedom to provide services also contains a prohibition on restrictions, which means that any action which is not in itself discriminatory, but is intended to obstruct the entry of foreign companies into the market, is, of course, prohibited. Interestingly enough, the ECJ rejected this, saying that the freedom to provide services may be restricted insofar as it jeopardises the public interest, as it is necessary to combat fraud, guarantee consumer protection and prevent addiction to gambling.
Addiction to gambling is a major problem right now. In Germany alone, 200 000 people have been officially categorised as addicted to gambling, and young people are increasingly falling prey to this addiction. One study has found that people start gambling as early as 13. On the other hand, and we are familiar with this problem, private operators who comply with stringent requirements and have appropriate consumer protection procedures in place are categorically excluded from the market while, on the other hand, state-owned gambling monopolies are allowed to avoid Community competition, which gives them a greater advantage in the market.
I hope that this very difficult and polarised situation will be taken into account in the creation of a new regulatory framework and that the Commission will incorporate these key issues that I have raised.
(IT) Madam President, ladies and gentlemen, first of all I would like to wish Commissioner Barnier well in his work, because we need some good work to be done.
Gambling, by its very nature, has psychological implications for individual players and affects the cultural and behavioural aspects of individual societies. Given the risks that gambling entails, the recent European Court of Justice ruling, which grants each Member State the right to set its own rules governing online betting and gambling, is sensible.
The ruling concerning the Liga Portuguesa confirms that the European Union is regulated internally by 27 different rules, on the basis of which each State has decided to legislate. This position goes entirely against the application of the law of the internal market, and against the gambling sector and harmonisation at European level.
Supply that is not rigorously regulated would have a negative impact on the needs and the behaviour of individual EU citizens, and here I am specifically referring to the most vulnerable groups and to young people.
We are asking you, Commissioner Barnier, to take steps to produce a regulatory framework that will clarify the responsibilities of, and establish common principles and a code of conduct for, operators, with the aim of protecting all those European citizens who have a passion for online gambling.
(SL) Commissioner, I wish you every success with your new portfolio.
Gambling is a contemporary form of addiction. We all know it; it is a kind of escapism for the modern man and woman. Nevertheless, online gambling is a fact which we politicians have to face and for which we have to find the best possible solution. On the one hand, we have to protect the principles underlying the European Union, such as the free movement of services, and on the other, we have to protect consumers.
What direction should we take though? If we place too broad competences in the hands of national Member State administrations, it seems to me we will not eliminate all the disadvantages of online gambling. Nor will we eliminate money laundering or other associated criminal activities.
Most of all, we will fail to eliminate monopolies, because dedicated operators will of course achieve precisely that role within their national boundaries. I am against protectionism when it comes to gambling and wish your green paper could in fact solve this problem for everybody's benefit, for the benefit of consumers and national administrations and for the benefit of the principles underlying the European Union.
(PT) Mr President, Commissioner, here we are dealing with a matter of great importance in the defence of the interests of citizens and in protecting against the risks of fraud that are common in gambling, including online gambling.
The Member States must maintain their autonomy and total legitimacy to legislate in the area of controls on gambling, according to the traditions of their own countries and ensuring a level of protection that is more appropriate for consumers and the interests of citizens, including investments in social areas, as happens in Portugal.
For these reasons, there can be no room for the application of the rules of competition and of the freedom to provide services here. We are not dealing with a normal type of service, we are dealing with a game that has serious implications in citizens' lives. We therefore hope, Commissioner, that you will bear in mind this position in the measures that will be developed, acknowledging the Member States' complete legitimacy to continue legislating at this time.
(GA) Madam President, thank you for giving me the opportunity to say a few words about this major international issue.
Gambling - and online gambling in particular - is the hidden addiction and, unlike the other major addictions of drug and alcoholic abuse, there are no obvious physical manifestations of the disease. Secondly, online gambling is also the new generation addiction and it is particularly prevalent among young people who are far more digitally savvy than their parents and are therefore beyond detection and consequently protection.
I welcome, therefore, the imminent publication of the green paper, which needs to address three things: firstly, to establish the facts on how widespread gambling is - as an example, in my own town of 10 000 people there were only two betting shops a few years ago but now there are 18. Secondly, having established the facts, we need an education programme for young people, parents and educators, and, thirdly, legislation which will apply to all countries.
GA I wish you the best of luck in this important work, Commissioner.
(DE) Madam President, in the debate on whether online gambling should be the sole preserve of monopolies, whether it should be made subject to licensing or whether it should be banned altogether, I think that we should not forget that the increase in gambling addiction has been very dramatic. As we all know, croupiers in casinos receive psychological training in order to spot players with addictive behaviour. If need be, they can be banned from playing. Since the immense boom in the amount of online gambling on offer, however, the addiction problem has, indeed, been increasingly moving to the Internet. It jeopardises people's relationships, work and health and, in no time at all, they can accumulate thousands of euros in debt.
Protecting young people is another problem related to this issue. However, banning young people from gambling will not get us anywhere. One study has shown that one in ten students in Hamburg between the ages of 14 and 18 illegally plays for money on the Internet, whether in the form of online poker or sports betting. Nor should we forget that, besides the tragic fates of those affected and of their families, it also results in costs to the public purse.
Commissioner, allow me first of all to welcome you, since I have not opened the debate and, moreover, to give you the floor to reply to these numerous questions.
Madam President, thank you for your words of welcome, and thank you to every one of you for your good wishes and your encouragement. As you have understood - and, I have said so before this Parliament - I begin this new task that President Barroso has entrusted to me with great determination and resolve. I shall even remain a little idealistic. I believe that creative ideals do exist, especially when it comes to the European project.
The question that Mr Harbour put very clearly just now, and the questions from Mr Schwab, Mrs Gebhardt, Mrs Rühle and Mr de Jong, in particular, all amount to this: will the European Commission, at this time, show resolve and initiative, and will it do so, moreover, by using methods other than infringement procedures?
Ladies and gentlemen, make no mistake. Of course, I have been in office for 48 hours. So, please give my colleagues and me time to work and to present things to you in a serious manner. However, it is about a new approach that I really want to speak to you, and I do so for a reason that is very important to me. As several of you - including Mr Karas, and Mrs Gebhardt and Mrs Figueiredo a moment ago - have said, this does not concern a service like the others. It is for this reason that you are right to expect this new approach from the Commission, beginning with the consultation I have just proposed to you.
Currently, Member States are free to choose how they approach this question, as long as they comply with the Treaty. All Member States believe that gambling must be regulated with care, in view of the risk it poses to society, a risk that Mrs Schaldemose's report - which I have read with great care and interest - describes in explicit detail.
The Council's work has also brought to light the significantly different opinions, traditions and practices that exist. What I have noted is that since they chose in 2006 to withdraw gambling from the scope of the Services Directive, the Member States have not been consulted by the Commission on a European initiative. It is this, therefore, that is going to change. For my part, my teams and I will be following the efforts of the Council working group very closely. I also know that many Member States want to see the scope of the draft directive on consumer rights restricted. I confirm that the Commission does not rule out solutions other than infringement procedures.
To find the right way, I am going to publish a policy document. I myself used the words 'green paper', but for that I need to check the content and the scheduling of the Commission's work programme and to discuss it with my colleagues. However, we shall be publishing a policy document in order to structure future discussions on this question. That question, ladies and gentlemen, is assuredly one of a new and meaningful kind of European coordination.
Of course there is an economic dimension, but I repeat that it is not the only one as far as I am concerned. There are other serious issues that pose just as great a challenge to the public interest. Mr Creutzmann, Mr Kirkhope, Mr Paška - I cannot name everyone who has spoken, but I have made a careful note of what the various coordinators of your groups have said on your behalf.
One of these questions, one of these challenges, is cross-border crime. Is it possible to fight this sort of crime without taking a European approach? I think that it is impossible. What is more, if we do not adopt a European approach to online gambling, we will not make progress in establishing an internal market for e-commerce.
As far as online gaming is concerned, the very least we must do is to strengthen cooperation between national authorities regulating gaming in Europe. This is, moreover, certainly one of the issues being studied by the Council working group, which is why, on this issue as on others, the Commission will be working with the Member States.
I believe that, in addition to listening to the opinion of the Member States, as I shall be doing, I shall continue to listen to what is said in the European Parliament, as I have done this morning, even though I have clearly understood that there are on the various sides of this House different opinions that are not always consistent, because I am aware of what Parliament's majority line is. I shall listen to Parliament and to all interested parties as well as associations within the context of this consultation on better European coordination. In any case, that is what I shall be proposing to my fellow Commissioners in the coming days.
I have spoken of challenges and trials, Madam President, and I shall finish with them. Of course, among the issues faced by society is the question of addiction, which is extremely important and which has been highlighted in your report, and there is the question of minors. We must have strict limits, so that minors cannot gamble; all the Member States are working on this question, but in a disorganised manner. That is why, on this point, I believe that there must be European coordination.
To do good work, one must first properly understand, and that is also why I accept the request many of you have made for the Commission policy document to contain figures and reliable statistics, in addition to the figures quoted just now. I am therefore going to endeavour - and this is what Mrs Stihler and Mrs McGuinness have just requested in particular - to ensure that, in addition to clear policy directions, which means not only words but also proposed decisions, the Commission document above all contains as accurate a diagnosis as possible of all these issues.
May I say one last word, Madam President, on a subject that is also connected to this question of gaming, and that is the financing of sport. I say this, moreover, as a person who has devoted 10 years of his life to organising sporting activities. We are a few days away from the opening of the Vancouver Olympic Games, and I have the honour of being the joint chair of an Olympic Games organising committee. I therefore know that the organisation of great sporting events costs money and that, somewhere, financing networks are linked to gaming.
It is for this reason, moreover, that many Member States that finance sport through gaming wish also to safeguard national practices or legislation. The Commission is currently carrying out a study on the financing of sport in order to better understand all these concerns. There will also be a conference to be held next week in Brussels, and in the policy document that I shall present to you we shall also refer to these networks which finance events and sport through gaming.
Ladies and gentlemen, I have listened to you very carefully and I am very grateful to you for the diversity and quality of your speeches. I shall continue to listen to you. In addition to and together with Parliament, I shall be consulting all interested parties. Therefore, on the basis of this policy document, which, subject to the agreement of the College, will probably be a green paper, I shall make an appointment with you, no later than this autumn, so that we may achieve this goal of being more consistent and of establishing this marvellous form of coordination at European level.
Thank you very much, Commissioner, for that full and encouraging reply.
The debate is closed.
Written statements (Rule 149)
At the very outset, I would like to draw your attention to the significance of online gambling in today's world. In the debate which is currently taking place, we are dealing with several matters which, in my opinion, should be resolved as quickly as possible, ideally at Community level. In its ruling, the European Court of Justice stated that regulation of gambling law is a matter for Member States, and that they are tightening up regulations in this area. Not only in Poland, but also in other countries, voices are being heard which say that we should significantly limit opportunities to gamble on the Internet. In my opinion, this is a step in the right direction, and is intended to lead to the introduction of clear and uniform legislation, including principles for keeping the Internet safe. On the other hand, online games of chance are often played outside the territory of a single country. This gives rise to serious consequences, not only legal but also financial. The question as to which jurisdiction should apply, and to what extent it should apply, remains unanswered. I am of the opinion that since one of the European Union's fundamental roles is to ensure the security of its citizens, it should introduce regulation at EU level, and also ensure its effective implementation.
(The sitting was suspended at 11.25 and resumed at 12.00)